UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1441


REINA MARISOL RAMOS DE CHACON; V.K.C.R.; A.J.C.R.,

                    Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 27, 2017                                  Decided: November 3, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abdoul Konare, KONARE LAW, Frederick, Maryland, for Petitioners. Chad A. Readler,
Acting Assistant Attorney General, Anthony W. Norwood, Senior Litigation Counsel,
Greg D. Mack, Senior Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reina Marisol Ramos De Chacon and her two daughters, natives and citizens of El

Salvador, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the immigration judge’s denial of De Chacon’s application

for asylum. We have thoroughly reviewed the record, including the transcript of De

Chacon’s merits hearing before the immigration court and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision. See INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992). Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2